                          Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 1 of 15

                                                           UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                                                                                                          flt            JS/a
                                                                          DESIGNATION FORM




 Address of Defendant:             1 '-' ...,   1"    .., ..,    1   ''-#17 ~       v, L           ~t.." ,,,.,..,.....,,,_.... ... ,.,.... - -,., -          ,.,,., f"' •,....,   1""'
Place of Accident, Incident or Transaction:               v v'-"!w'- ,,_....,.             f ..,        f           - ,     -      1      ~



RELATED CASE, IF ANY:



                                                                                                                                                                  l/
 Case Number:                                                   Judge:                                                            Date Terminated:----+-------

 Civil cases are deemed related when Yes is answered to any of the following questions:

 1.     Is this case related to property included in an earlier numbered suit pending or within one year
        previously terminated action in this court?
                                                                                                                                       Yes   D               No
                                                                                                                                                              L /
                                                                                                                                                                  lt::f
                                                                                                                                             D               No~ ,
2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
        pending or within one year previously terminated action in this court?
                                                                                                                                       Yes
                                                                                                                                                                  L/
 3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
        numbered case pending or within one year previously terminated action of this court?
                                                                                                                                       Yes   D               No   [0' /
                                                                                                                                                                  L/
4.      Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
        case filed by the same individual?                     }
                                                                                                                                       Yes   D               No   ~

                                                       ;. I       rp ;, ""'    rel:red   ir~ p~d;ng °' witbi" one yeM pre,;o~ly rermfoared ruohon ;"
                                                                                                            MW
                                                                                                                                                                      1




DATE           l/    //UJ/ I I                                       ¢                   ttt                     ~                               Attorney I.D. #(if applicable)
                                                                                                                                                                      I



CIVIL: (Place a '1 in one category only)

A.             Federal Question Cases:                                                     B.      Diversity Jurisdiction Cases:

0      1.      Indemnity Contract, Marine Contract, and All Other Contracts                0       1.       Insurance Contract and Other Contracts
0      2.      FELA                                                                        0       2.       Airplane Personal Injury
0      3.      Jones Act-Personal Injury                                                   0       3.       Assault, Defamation
0      4.      Antitrust                                                                   0       4.       Marine Personal Injury
0      5.      Patent                                                                      0       5.       Motor Vehicle Personal Injury
0      6.      Labor-Management Relations                                                  0       6.       Other Personal Injury (Please specifY): - - - - + - - - - - - -
0      7.      Civil Rights                                                                0       7.       Products Liability
0      8.      Habeas Corpus                                                               0       8.       Products Liability - Asbestos
0
0
       9.
       10.
               Securities Act( s) Cases
               Social Security Review Cases
                                                                                           r;v-9.           All other Diversity Cases
                                                                                                            (Please specifY): _ _ _ _ _ _ _ _ _ ___,_ _ _ _ _ __
0      11.     All other Federal Question Cases
               (Please specifY): - - - - - - - - - - - - - - - - - -



                                                                           ARBITRATION CERTIFICATION
                                                 (The effect of this certification is to remove the case from eligibility for arbitration.)

I,                                                        , counsel of record or pro se plaintiff, do hereby certify:



      D        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of interest and costs:                                                                I




      D        Relief other than monetary damages is sought.



DATE:~~~~~~~~~~~~~                                                                                                                                                I
                                                                         Attorney-at-Law I Pro Se Plaintiff                                     Attorney I.D. # (ff applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.
                                                                                                                                                                  I

Civ. 609 (j/2018)
              Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 2 of 15




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                          CASE MANAGEMENT TRACK DESIGNATION FORM

i==-~ ANT2:C£4-tc                 Hyffl? i +e,                                    CIVIL ACTION
                             v.
              ;J:::~                 /IA.,,   1   ,l/V~VJ/                        NO.
      ' -·accordance with the Civil Justice Expense and '{/elay Reduction Plan of this court, coun~el for
         aintiff shall complete a Case Management Track Designation Form in all civil cases at the ~e of
      filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the ~everse
       side of this form.) In the event that a defendant does not agree with the plaintiff regardin;g said
       designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
      the plaintiff and all other parties, a Case Management Track Designation Form specifying th~ track
      to which that defendant believes the case should be assigned.

      SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

      (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )
      (b) Social Security - Cases requesting review of a decision of the Secretary of Health
          and Human Services denying plaintiff Social Security Benefits.                                   ( )
      (c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
      ( d) Asbestos - Cases involving claims for personal injury or property damage from
           expo~ure to asbestos.                                                                           ( )
      ( e) Special Management - Cases that do not fall into tracks (a) through (d) that are
           commonly referred to as complex and that need special or intense management by
           the court. (See reverse side of this form for a detailed explanation of special
           management cases.)                                                                              ( )
      (f) Standard Management- Cases that do not fall into any one of the other tracks.                    ( )


       g.1/ot5/i1
                                                                                                                 /,'~
                                                                              Attorney for

      Lf m') ~3 5'~'fo~flo~--                                                     ~I
      Tulephone                          FAX Number                           E-Mail Address
                                                                                                            yrt}foD
      ( Civ. 660) 10/02
                                                                                                       ~   CtlYvv
            Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 3 of 15




UNITED ST ATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLV                                H                Te,,
B<.rtN~C2Au                                                 ~YBPo ) i

     (In the space above enter the full name(s) of the p/aintif.f(s).)




                                                                                COMPLAINT
                                                                            Jury Trial: D Yes   D No

                                                                                       (check one)



                                                                                                       .-}o




A.




Plaintiff           Name
                    Street Address
                    County, City
                    State & Zip Code
                    Telephone Number                                     q3~-1o/;;
Rev. 1012009
         Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 4 of 15




B.         List all defendants. You should state the full name of the defendants, even ifthat defendant is a government
           agency, an organization, a corporation, or an individual. Include the address where each defendant dn be
           served. Make sure that the defendant(s) listed below are identical to those contained in the above caRtion.
           Attach additional sheets of paper as n<t)ssary.             .    /)    .       I                              I     ~~
DefendantNo.1                          Name    Aft J/l~             ~..,/'                     •   J.AJb'\.1..LV/:2kr~/

                                                                                                                                    /

                                       County, City •.(,(./ vw~.                       ~      K ll.U I'      v~              ....

Defendant No. 2                        Name - -
                                       Street Address
                                       County, City
                                       State & Zip Code


Defendant No. 3                        Name - -
                                       Street Address
                                       County, City
                                       State & Zip Code


Defendant No. 4                        Name - -
                                       Street Address
                                       County, City
                                       State & Zip Code




II.       Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § l 33[t, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U S.C. §
                                                                                                                     1



1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A.        What is the basis for federal court jurisdiction? (check all that apply)
          Q Federal Questions                   Q Diversity of Citizenship


B.        If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at

          issue?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-+~~-




Rev. 1012009                                            -2-
                         Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 5 of 15




            C.           If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

                         Plaintiff(s) state(s) of c i t i z e n s h i p - - - - - - - - - - - - - - - - - - - - - - - - - + - -

                         Defendant(s) state(s) of c i t i z e n s h i p - - - - - - - - - - - - - - - - - - - - - - - - + - -

            III.         Statement of Claim:

            State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption off'his



                                                                                                                           u
            complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to ,


                                                                                                               F
            include further details such as the names of other persons involved in the events giving rise to your claims. Do bot
            cite any cases or statutes. If you intend to allege a number ofrelated claims, number and set forth each claim in ~
            "pa<ato paragraph. Attaoh additional       'b"" of pap«" neoo,,my.                    j
            A.           Where did the events giving rise to your claim(s) occur?            C,. IAJL, CJ                                     ~
                                                                                                                                          I
                                                                                                                                          !
                                                                                                                                      .. i




  What
happened
 to you?




 Who did
  what?




   Was
 anyone
   else
involved?




Who else
saw what
happened?
                 •   A
                         f   .
                             L ..(   -   .   ·11
                                              .. 1      -4"          1~"
                                                                       A   •11
                                                                                     --        .._,       --
                                                                                                         ,_,          I
                                                                                                                    f,4""=            "~
                                                                                                                                      I



                                                                                                                                              ~   i

            Rev. 1012009                                               -3-
            Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 6 of 15




IV.         Injuries:


If you sustained injuries related to the events alleged above, describe them and state what medical treatment,   i~ any,

you required and received.                                                                                            I




V.          Relief:


State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking. and
                                                                                                                  I




                                                                                                                  I




                                                                                                                             J-;;-
""' ' l l   ='4fV       VL~l'v    "   __           -,OJ....,,      vii   :L-<    .v·1n~""·.....         ,   UlA           L_fod'iW
                                                                                                                                Bv


            t&u-                                                                                            ~J~·
          Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 7 of 15




I declare under penalty of perjury that the foregoing is true and correct.


Signed this fi:1_ day of       0   ---S                                    ,2011.




                                              Telephone Number      (!;/- '6 ¥.7 I     -, ..:::> .:..:> ~ /   0   ~
                                              Fax Nmnber (if you have one)                         :Ji            !   {   '   T ()
                                              E-mail Address   ~ A1JI~:ctA\j "                           YQQ [)           1   J   C,


Note:     All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must a)so
          provide their inmate numbers, present place of confinement, and address.                               ·


For Prisoners:
                                                                                                                  '
I declare under penalty of perjury that on this _ _ day of                                , 20_ _, I am delivering
this complaint to prison authorities to be mailed to the Clerk's Office of the United States District Court for the!
Eastern District of Pennsylvania.




                                                 Signature of Plaintiff:--------------~-­
                                                       Inmate Number ------------------+--~




Rev. 10/2009                                         -5-
                                  Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 8 of 15
                           ..-....
                          ~
TransUnion

       N/R               x               m                                               m                 nE               m           m                  il4•=
                                                                                                                                                           1            [fl!

       Not
                     Unknown         Cunent           30 da\rs         60 da\IS         90 da~tS     120~t~a~rs CoUectlon Voluntary                       R~po~
     Reported                                           late             late             late                                      Surrender            SSM$l-On
                                                                                                                                                                    Charg1


:.i\dvel'SeAccounts·-
    Adverse information typically remains on your credit file for up to 7 years from the date of the delinquency. To help you understand what i~ generally considered ad1
    added >brackets< to those items in this report. For your protection, your account numbers have been partially masked, and in some case~ scrambled. Please note:
    reported as "Current; Paid or paying as agreed" if paid within 30 days of the due date. Accounts reported as Current may still incur late fees or interest charges if nc
    the due date.



ACS/NELNET #53884****
501 BLEEKER STREET
UTICA, NY 13501
(800) 835-4611

Date Opened:                   03/21/2007                         Balance:                                 $0                             Pay S'atus:            Curre
Responsibility:                Individual Account                 Date Updated:                            01/09/2015                                            Agree
Account Type:                  Installment Account                Payment Received:                        $25                            Terms:                 $0 pe
Loan Type:                     STUDENT LOAN                       Last Payment Made:                       01/07/2015                                            for 24
                                                                  High Balance:                            $37,273                        Date tjlosed:          01/09
                                                                                                                                          >Maxirum Delinquency of 120 c
                                                                                                                                          $1,24q and in 10/2014<

Remarks: CLOSED


                           12/2014          11/2014            10/2014            09/2014           08/2014         07/2014

    Rating                                                       120               120               120 ·              120


                           02/2014          01/2014            12/2013            11/2013           10/2013

    Rating                                    120                120               120               120
                                                                                                                                                     '
                                                                                                                                                     I


 Rating                      X                 X                 X                  X                 X                 X             X                    X             )(

                                                                                                                                                     I


Rating                       X                 X                 X                  X                 X                 X             X                    X             )(


[                .         08/2011

-~:                          a~·:_-_:·

LONG ISLAND UNIVERSITY #65710538845****
100 GLOBAL VIEW DRSUITE 800
WARRENDALE, PA 15086
(516) 299-2545

                                                                                                                                                 I
Date Opened:                  04/30/2008                         Balance:                                  $0                             Pay   ~tatus:              >Aco
Responsibility:               Individual Account                 Date Updated:                             11/30/2013                                                a Col
Account Type:                 Installment Account                Payment Received:                         $2,886                         Terms:                     $40 ~
Loan Type:                    STUDENT LOAN                       Last Payment Made:                        11/25/2014                                                Quar
                                                                 High Balance:                             $2,000                         Date Closed:               11/3(



                                                                                                   Page 2 of 21
                                         Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 9 of 15


TransUnion9
                                                                                             Hi~            oo
                                                                                                                                                                  Report CreatE



                                                                                         ~
                                                                                                                                                                        File Nu




  Personat"tnformatlon'·'-· ·
                          --- ~ -'-                                                                            You have been on our files since 06101booo
SSN: XXX-XX-4562                                                                                               Date of Birth: 08/12/1977
Your SSN has been masked for your protection.
Names Reported: FRANTZCEAU F.                           HYPPOLITE, FRANT CEAU HYPPOLITE, FRANTZGEAU F. HYPPOLITE and FRANTZLEAV HYPPOLITE
Addresses Reported:
Address                                                                                                        Date Reported
954 W EMAUS AVE APT 123, ALLENTOWN, PA 18103-6639                                                              02/28/2014
435 WYANDOTTE ST, BETHLEHEM, PA 18015-1529                                                                     0712612013
460 E 21ST ST APT 5F, BROOKLYN, NY 11226-6044                                                                  08101/2006
602 E 91ST ST, BROOKLYN, NY 11236-1023                                                                         05/13/2008
485 OCEAN AVE APT 5, BROOKLYN, NY 11226-2971                                                                   07/31/2010
27 E 32ND ST APT 1, BROOKLYN, NY 11226-4207                                                                    07/13/2008
411 OCEAN AVE APT 1, BROOKLYN, NY 11226-1752
485 OCEAN AVE APT 5C, BROOKLYN, NY 11226-2913                                                                  01/01/2007
104 W PAOLI ST 954 W EMAUS AVE APT 123, ALLENTOWN, PA 18103                                                    07/08/2018

Telephone Numbers Reported:
(484) 935-9016                             (484) 538-1485               (718) 856-3215        (917) 306-6407                (718) 713-6090                (610) 791-2509
(718) 252-5770                             (935) 901-9016               (718) 495-2590        (718) 656-3215                (347) 232-2566            I   (718) 693-4911

Employment Data Reported:
Employer Name                                                Position                          Date Verified
CINTAS                                                      CLERK                              11/24/2014
SHOP RITE                                                    MANAGER                           08/01/2006



 PubiitRecords ·.
   'c ~--'   -   -   ·'




 This section includes public record items from local, state and federal courts and other public record sources that TransUnion may have bbtailled itself or through 1
 In order to learn the identity of the third-party vendor (if any) that collected the public record item(s) in this section, please visit https·//wwW.transunion.com/legal/pu
  Discharged Chapter 7 bankruptcy remains on your file for up to 10 years.                                                                          '



USBK COURT EASTERN NEW YORK Docket# 1242760
271 C CADMAN PLAZA EAST
SUITE 1595
BROOKLYN, NY 11201
(347) 394-1700

Date Filed:                           04/16/2012            Type:                        CHAPTER 7 BANKRUPTCY DISCHARGED Court Type: i                                 US Bani
Date Paid:                            07/24/2012            Responsibility:              Individual Debt                 Plaintiff Attotney:                           ROBER
Date Updated:                         07/25/2012


Estimated month and year that this item will be removed: 03/2022


 Acc0unt 1_nfonnation-
 Typica11y. creditors report any changes made to your account information monthly. This means that some accounts listed below may no~ reflect the most recent ac
 creditor's next reporting. This information may include things such as balances, payments, dates, remarks, ratings, etc. The key(s) belo.,Y are provided to help you
 the account information that could be reported.


 Rating Key                                                                                                                                       1



 Some creditors report the timeliness of your payments each month in relation to your agreement with them. The ratings in the key below! describe the payments th;
 by your creditors. Please note: Some but not all of these ratings may be present in your credit report.                                ·




                                                                                                    Page 1 of 21
                  Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 10 of 15
7 /4/2019                                            Yahoo Mail - Sample Validation Letter




     Sample Validation Letter

     From: Nicole Dodson (ndodson@consumerlawfirm.com)
     To:    Frantzceau.hyppolite@yahoo.com

     Date: Thursday, June 6, 2019, 11 :53 AM PDT



     Debt Collector Validation: Information and Sample Letter

                                                                                                       I


     You can send a similar letter either by facsimile (save fax receipt) or by certified mail        r~tum   receipt
     requested (save signed receipt) so that you have proof of the date the letter was received.




     Sample Letter


                                                                                Date


                                                                                Your Name
                                                                                Your Address Line 1
                                                                                Your Address Line 2
     Debt Collector
     Debt Collector's Address Line 1
     Debt Collector's Address Line 2




     Dear Sir or Madam:


     I request that you send written verification and validation of the debt appearing
     on my credit report, identifying: the original creditor, the original amount owed,
     date of charge-off and proof that I owe this debt to your company.



                                                                                Sincerely,



                                                                                                                        1/2
                          Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 11 of 15
7/4/2019                                           Yahoo Mail - Sample Validation Letter


                                                                              (sign here)


                                                                              Your name




          Once the collector receives your letter, they should send you validation of the debt ~ question.
    Sending a letter to a debt collector to which you actually owe money will not get rid of this debt, however.
    You could still be sued by the creditor or collection agency.                                    '




    Thank you,

    Nicole Dodson




     Nicole Dodson, Paralegal

     1600 Market Street

     Suite 2510

     Philadelphia, PA 19103

     p 215.735.8600

    F 215.940.8000

     E ndodson@consumerlawfirm.com

    Firm Websites:

    mvw.consumerlawfirm.com

    www.creditreP.o!:!P.roblcms.com




                                                                                                                   2/2
Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 12 of 15




                                      ..  ,




LONG ISLAND UNIVERSITY
c/o Heartland ECSI                                  FIRST CLi\SS
                                                                     0
PO Box 1278
Wexford, PA 15090
                                                                     zr
                                                                   04HV
IMPORTANT: Account Information Enclosed



                                     FRANTZCEAU HYPPOLITE
                                     954 W EMMAUS AVE
                                     APT 123
                                     ALLENTOWN PA 18103
  Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 13 of 15




                                               ,·/\




LONG ISLAND UNIVERSITY
clo Heartland ECSI
PO Box 1278
                                                             FfRST CL4SS
                                                                                                                            0
Wexford, PA 15090
                                                                                                                              ZIP 15
                                                                                                                           041M114
IMPORTANT: Account Information Enclosed



                                            FRANTZCEAU HYPPOLITE
                                            954 W EMMAUS AVE
                                            APT 123
                                            ALLENTOWN PA 18103




                       f)i'.;;i:JTPi··'iS   i. Si. 03    1111·1'11'1 1111·1 1·11 ''1 •'· 11'1' ·r· '' 1 l'l'l· l1 ·''·1 ''{·1111• l1i Ii
            Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 14 of 15




                                                ,·:)




lmount   Name                 SSN         Description
26.61    FRANTZCEAU HYPPOLITE 053884562   Loan Refund




             Borrower Address:               Payee Address:
~SITY        FRANTZCEAU HYPPOLITE            FRANTZCEAU HYPPOLITE
             954 W EMMAUS AVE                954 W EMMAUS AVE
.EVARD       APT 123                         APT 123
8            ALLENTOWN PA 18103              ALLENTOWN PA 18103




                                                                    - - -l
            Case 5:19-cv-02965-JDW Document 2 Filed 07/05/19 Page 15 of 15




:\mount   Name                 SSN         Description
;26.61    FRANTZCEAU HYPPOLITE 053884562   Loan Refund




              Borrower Address:               Payee Address:
~SITY         FRANTZCEAU HYPPOLITE            FRANTZCEAU HYPPOLITE
              954 W EMMAUS AVE                954 W EMMAUS AVE
_EVARD        APT 123                         APT 123
~8            ALLENTOWN PA 18103              ALLENTOWN PA 18103




                                                                     - --i
